Citation Nr: 1723338	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-43 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative changes, L4-5 and L5-S1 prior to May 13, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with
degenerative changes, L4-5 and L5-S1 from May 13, 2010 to October 1, 2016.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with
degenerative changes, L4-5 and L5-S1 as of October 1, 2016.

4.  Entitlement to service connection for a cervical spine disorder, diagnosed as
degenerative disc disease.

5.  Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service connected disabilities.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the RO assigned the Veteran a 40 percent rating for his back disability effective May 13, 2010.  In July 2016, the RO reduced the back rating to 20 percent effective October 1, 2016.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2012; the hearing transcript has been associated with the file and has been reviewed.  

The Board notes that the Veteran has pending appeals in the matters of entitlement to service connection for hypertension and right and left carpal tunnel syndrome.  He requested a videoconference Board hearing on those issues and has been placed on a list of persons waiting to appear for a hearing.  Therefore, those issues will be addressed in a later decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure there is a complete record upon which to base a decision and to afford the Veteran every possible consideration.

With respect to the low back, in August 2013, the Board ordered that the Veteran be afforded a new examination to evaluate his low back disability.  He underwent examinations in March 2015 and April 2016.  However, the examinations did not address all necessary findings.  Specifically, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner should also specifically address whether the Veteran has any neurological manifestations of his low back disability.  Records reflect that the Veteran has complained of numbness and tingling in his feet, and a November 2013 MRI includes a finding of foraminal stenosis with impingement of the existing nerve root.  Recent VA treatment records should also be obtained as the record indicates the Veteran has had ongoing treatment of his back disability.

With respect to the cervical spine, in the August 2013 remand, the Board ordered that the Veteran be afforded an examination of his cervical spine and an opinion obtained as to the etiology of any cervical spine disorder identified.  He underwent that examination in July 2016.  The examiner diagnosed degenerative arthritis of the cervical spine and opined that the condition was less likely than not incurred in or caused by the Veteran's service or caused or aggravated by his service-connected lumbar spine disability.  

However, the examiner's rationale does not address the Veteran's two complaints of neck pain in service that are noted in his service treatment records or his April 2005 complaint of neck pain on examination.  Instead, the examiner explained his opinion by stating, in part, that "There is no record of any neck pain being reported until 2008 during C&P examination."  Therefore, to ensure an examination is obtained that is based on an accurate factual premise, a remand to obtain an addendum opinion is required.

Finally, a claim for TDIU has been raised as part of the Veteran's claim for an increased rating for lumbosacral strain, and therefore is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In its August 2013 remand, the Board ordered that the Veteran be provided Veterans Claims Assistance Act notice with respect to the claim for TDIU.  The record does not reflect that he was provided that notice.  Further, TDIU is inextricably intertwined with the issues of the lumbar spine and the cervical spine as the outcomes of those claims may affect his eligibility for TDIU.  Therefore, the claims should be considered together.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with Veterans Claims Assistance Act notice with respect to the claim for TDIU and a VA Form 21-8940 to enable him to file a formal application for TDIU.  If he responds, the AOJ should assist him in obtaining any evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  (If the Veteran does not wish to file a claim for TDIU he may withdraw the claim in writing.)

2. Obtain the VA treatment records from March 2015 to present and associate them with the record.

3. Schedule an examination to evaluate the Veteran's low back disability.

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's low back disability.

Range of motion for the joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If any of the testing cannot be performed the examination must specifically indicate that such testing cannot be done and why.

The examiner should also specifically address whether the Veteran has any neurological manifestations of his lumbosacral strain with degenerative changes, L4-5 and L5-S1.  Records reflect that the Veteran has complained of numbness and tingling in his feet, and a November 2013 MRI includes a finding of foraminal stenosis with impingement of the existing nerve root.

Finally, the examiner should comment on what functional limitations the Veteran has as a result of his service-connected lumbosacral strain.

4. Obtain an addendum opinion from the examiner who performed the July 2016 cervical spine VA examination, or if not available, another suitable qualified examiner, as to the etiology of the Veteran's cervical spine degenerative arthritis.  A new examination is not required unless the examiner finds one is necessary.

The examiner should opine as to the following:

a) Whether it is at least as likely as not that the Veteran's cervical spine disability had its onset during active service or within one year of his separation from service or is otherwise related to his service.

b) Whether it is at least as likely as not that the Veteran's cervical spine disability was caused or permanently worsened beyond its normal progression by his service-connected lumbosacral strain.

The examiner should offer a full rationale for all opinions expressed and specifically discuss the Veteran's service treatment records that reflect two complaints of neck pain in service.  At his June 2012 Board hearing, the Veteran contended that when he fell off a truck and hurt his low back in service he also hurt his neck.  He also testified he hurt his neck carrying chairs in service.

5. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

